Order                                                           Michigan Supreme Court
                                                                      Lansing, Michigan

  February 5, 2020                                                   Bridget M. McCormack,
                                                                                   Chief Justice

                                                                          David F. Viviano,
                                                                          Chief Justice Pro Tem
  160778(24)
                                                                        Stephen J. Markman
                                                                             Brian K. Zahra
                                                                       Richard H. Bernstein
                                                                       Elizabeth T. Clement
  JOHN DOES 11–18, AND JANE DOE 1,                                     Megan K. Cavanagh,
                                                                                        Justices
            Plaintiffs-Appellees,
                                                 SC: 160778
  v                                              COA: 350679
                                                 Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR, FORMER DIRECTOR
  DEPARTMENT OF CORRECTIONS, FORMER
  DEPUTY DIRECTOR DEPARTMENT OF
  CORRECTIONS FACILITIES
  ADMINISTRATION, FORMER CHIEF DEPUTY
  DIRECTOR DEPARTMENT OF
  CORRECTIONS FACILITIES
  ADMINISTRATION, FORMER WARDEN OF
  CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, FORMER WARDEN OF
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY, FORMER WARDEN OF RICHARD
  A. HANDLON CORRECTIONAL FACILITY,
  FORMER WARDEN OF RICHARD A.
  HANDLON CORRECTIONAL FACILITY,
  FORMER WARDEN OF OAKS
  CORRECTIONAL FACILITY, FORMER
  WARDEN OF THUMB CORRECTIONAL
  FACILITY, FORMER WARDEN OF
  CHIPPEWA CORRECTIONAL FACILITY,
  WARDEN OF KINROSS CORRECTIONAL
  FACILITY, FORMER WARDEN OF
  NEWBERRY CORRECTIONAL FACILITY, and
  FORMER WARDEN OF MICHIGAN
  REFORMATORY CORRECTIONAL FACILITY,
             Defendants-Appellants.
  ___________________________________________/
                                                                                                               2


        On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
for filing their answer to the application for leave to appeal is GRANTED. The answer
will be accepted as timely filed if submitted on or before March 4, 2020.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                               February 5, 2020

                                                                             Clerk